Title: To George Washington from Timothy Pickering, 11 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Septr 11. 1795.
          
          Instead of writing to Mr Boudinot, I concluded to ride out to see him. This I did on Wednesday: and found that he set off the preceeding day for Elizabethtown. Yesterday I wrote him by post: and if he should be at that place to-day, I may expect his answer to-morrow. By the first post after it arrives, it shall be forwarded to Mount Vernon.
          In General Knox’s letter which you were pleased to read to Mr Wolcott and me, the names of sundry persons were mentioned for the office of Attorney General, and among them Mr Gore’s. This gentleman doubtless possesses handsome abilities: but the large fortune he has acquired was not by means of his profession as a lawyer; in which I have heretofore understood he was less eminent than some of his brethren. His political writings demonstrate that he is as decided a party man as any gentleman who has distinguished himself on the floor of Congress. Not that I conceive this circumstance conclusive against a public character: for as you lately remarked, the government to be maintained, must be supported by its friends. And in this stage of our political contests, that man must be inattentive to the interest of his country, or wanting in discernment, who has not taken the side which he thinks it his duty to support. The only distinction

that occurs to me, among men of equal talents and integrity, is, that some alike decided in their opinions, may have manifested more moderation & candor and less personalities in combating the opinions of their antagonists. But another circumstance may possibly present some objection to Mr Gore: I take it that his fortune has been founded in paper speculations. And I have observed in the vindications of some gentlemen whom the Jacobin papers have denominated “paper noblemen,” that it was deemed of some consequence to assert that they were either men without fortunes or that they had not acquired them by the speculation referred to, With the highest respect I am sir you obt servt
          
            Timothy Pickering
          
        